DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 14, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bohn et al. (US 2012/0285749), hereinafter Bohn.
Regarding claim 11, Bohn discloses a drill bit (1 in Figure 1) for chiselling rock (Paragraphs 0033 and 0034), comprising:
an impact face (“roof-shaped” edge 12 in Figures 1 and 3, which forms the face that impacts the rock to be drilled) at an insertion end (left end of 1 in Figure 1) of the drill bit (1) (Paragraph 0034);
a hollow shank (4 in Figure 1), wherein a delivery passage (50 in Figure 2) is defined within the hollow shank (4) (apparent when Figure 2 is viewed in relation to Figure 1, Paragraphs 0049 and 0038); and
a drill head (3 in Figure 1), wherein the drill head (3) has a cutting edge (8 in Figure 2) (Paragraph 0034 lines 1-2), an intake opening (54 in Figure 3), and an intake passage (shown circled in an annotated version of Figure 2 of Bohn, hereinafter Figure 2x, below) and wherein the intake passage (shown circled in Figure 2x below) connects the intake opening (54) to the delivery passage (50) (apparent when Figure 2x below is viewed in relation to Figure 2, Paragraph 0050);
wherein a first portion (the “non-linear first portion of the intake passage” to the left of the “partition line” shown in Figure 2x below) of the intake passage (shown circled in Figure 2x below) which adjoins the intake opening (54) (apparent from Figure 2x below) has a first inclination with respect to a drill bit axis (2 in Figure 1) (because there is a first angle between the longitudinal axis of the first portion of the intake passage and the drill bit axis 2, as is clear from Figure 2x below), wherein a second portion (the “linear second portion of the intake passage” to the right of the “partition line” shown in Figure 2x below) of the intake passage (shown circled in Figure 2x below) which adjoins the hollow shank (4) (apparent from Figure 2x below) has a second inclination with respect to the drill bit axis (2) (because there is a second angle between the longitudinal axis of the second portion of the intake passage and the drill bit axis 2, as is clear from Figure 2x below), and wherein the second inclination is greater than the first inclination (because the angle between the longitudinal axis of the second portion of the intake passage and the drill bit axis 2 is much greater than the angle between the longitudinal axis of the first portion of the intake passage and the drill bit axis 2, as is clear from Figure 2x below).

    PNG
    media_image1.png
    789
    1124
    media_image1.png
    Greyscale

Figure 2x: an annotated version of Figure 2 of Bohn
Regarding claim 14, Bohn discloses that the second portion (the “linear second portion of the intake passage” shown in Figure 2x above) of the intake passage (shown circled in Figure 2x above) is continuously curved (because the hole 55, which the “linear second portion of the intake passage” is part of, is a drilled hole through drill head 3, as stated in Paragraph 0050 lines 10-13, and therefore the “linear second portion of the intake passage” must be continuously curved along its periphery).
Regarding claim 15, Bohn discloses that the drill head (3) has a base (9 in Figures 1 and 2) in which the cutting edge (8) is embedded (Paragraph 0034 lines 1-7) and that the base (9) partially surrounds the cutting edge (8) in a circumferential direction (22 in Figure 3) (apparent when Figure 3 is viewed in relation to Figure 2, Paragraph 0034 lines 1-7).
Regarding claim 19, Bohn discloses that the cutting edge (8) is sintered tungsten carbide (Paragraph 0034 lines 1-4).
Regarding claim 20, Bohn discloses that the cutting edge (8) has a rake face (the left face of the “roof-shaped” edge 12 which is located on the left side of the apex/tip of the roof shape, shown in an annotated version of Figure 3 of Bohn, hereinafter Figure 3x, below) and a flank face (the right face of the “roof-shaped” edge 12 which is located on the right side of the apex/tip of the roof shape, shown in Figure 3x below) which both form a part of the impact face (“roof-shaped” edge 12) and are in contact with one another along a chisel edge (the apex/tip of the roof shape of “roof-shaped” edge 12, shown in Figure 3x below) (apparent from Figure 3x below, Paragraph 0034 lines 7-17).

    PNG
    media_image2.png
    673
    991
    media_image2.png
    Greyscale

Figure 3x: an annotated version of Figure 3 of Bohn

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn.
Regarding claim 12, Bohn discloses all the limitations of the claim as stated above but does not expressly teach: the first inclination is less than 5 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the first inclination of Bohn to be less than 5 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraph 0003 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 13, Bohn discloses all the limitations of the claim as stated above but does not expressly teach: the second inclination is between 15 degrees and 30 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the second inclination of Bohn to be between 15 degrees and 30 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in Paragraph 0003 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 16, Bohn discloses that the base (9) consists at least partially of a steel (Paragraph 0034 lines 4-5).
However, Bohn does not expressly disclose: the steel is a sintered steel.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the steel material of the base (9) of Bohn to be a sintered steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0006 and 0007 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 17, Bohn discloses all the limitations of the claim as stated above but does not expressly disclose: a portion of the base that surrounds the cutting edge is tungsten carbide.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the material of the portion of the base (9 of Bohn) that surrounds the cutting edge (8 of Bohn) to be tungsten carbide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in Paragraph 0006 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 18, Bohn discloses that the base (9) consists entirely of a steel (Paragraph 0034 lines 4-5).
However, Bohn does not expressly disclose: the steel is a sintered steel.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the steel material of the entire base (9) of Bohn to be a sintered steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in Paragraph 0007 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/Examiner, Art Unit 3731